IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,130-02


EX PARTE TIMOTHY BECK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 35,571-A IN THE 66TH DISTRICT COURT

FROM HILL COUNTY



Per curiam. Johnson. J., filed a concurring statement.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of attempted
tampering with physical evidence and sentenced to twenty years' imprisonment. 
	On February 29, 2012, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On April 23, 2012, the trial court made findings of fact and conclusions
of law, recommending that relief be denied.
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for finding and conclusion "E."  Based
upon the trial court's findings and conclusions and our own review, we deny relief.


Filed: October 31, 2012
Do not publish